Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 08/12/2022. Claims 1, 4, 7-9, 12, 14, and 17 have been amended. Claims 21 and 22 have been added. Currently pending for review are Claims 1-10, 12, and 14-22.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein extension of at least one of: the first extendable bar and the second extendable bar is facilitated by at least one spring” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 Line 14 recites “at least one of:”, it appears that the “:” is a typographical error and should be removed.
Claim 21 recites “latching mechanism” and “snapping mechanism”, however the specification only recites “latch” or “snap” and it is suggested that Applicant use consistent claim terminology between the claims and specificiations.                 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 7, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howarth et al (US 8985130).
Regarding Claim 1, Howarth et al teaches a collapsible mobility bar comprising:       a first inner bar 16 comprising:                   a first internal end 22 comprising a first inner bar connector 26, 27,28,30, and a first distal end (Refer to annotated Fig. 1 and Figs. 2,&5); 
    PNG
    media_image1.png
    633
    374
    media_image1.png
    Greyscale
       a first extendable bar 12 configured to fit within the first inner bar 16, wherein the first extendable bar extends from the first distal end when the collapsible mobility bar is assembled (Refer to Fig. 5);       a second inner bar 16 comprising:                   a second internal end 24 comprising a second inner bar connector 26,29, wherein the second inner bar connector 26,29 is configured to detachably connect to the first inner bar 16 connector when the collapsible mobility bar is assembled, and a second distal end (Refer to Fig. 3&4 Col 4 Lines 4-25); and        a second extendable bar14  to configured to fit to the second inner bar 16, wherein the second extendable bar extends from the second distal end when the collapsible mobility bar is extended (Refer to Fig. 5), wherein extension of at least one of: the first extendable bar 16 and the second extendable bar 14 is facilitated by at least one spring 36; and              at least one connecting mechanism 34 continuously extending through the first inner bar 16, the first extendable bar 12, the second inner bar 16, and the second extendable bar 14, wherein the at least one connecting mechanism 34 causes tension between the first inner bar, the first extendable bar, the second inner bar, and the second extendable bar that biases the collapsible mobility bar toward an assembled position when extended (Refer to Col 5 Lines 19-31:” A static cord 34, is anchored at both extreme ends of the staff 10. The cord 34 extends from the first end 22 of the top segment 12 (adjacent the grip) and the second end 24 of the bottom segment 14. In the embodiment shown in FIG. 6, the cord 34 is formed from a static, non-stretchable material and held under tension by a coil spring 36 at the first end 22 of the top segment 12. “).             Howarth et al fails to teach wherein the second extendable bar 14 is configured to fit within the second inner bar 16. The Office takes the position that it would have been obvious to  modify the connectors of the second extendable bar and second inner bar 16 to provide for the connector 26, 27,28,30 of the second extendable bar 14 to fit within the second inner bar 16 via connector 26,29 (Refer to Fig. 2). Such modification would have been a matter of mere rearrangements of parts to switch the connections such that the second extendable bar 14 fits within the second inner bar 16 and would have produced the same expected results of connecting the two bar members together and would have been within the knowledge of one of ordinary skill in the art to produce expected results and does not patentably distinguish the invention over prior arts. Refer to MPEP 2144.04 VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS.
Regarding Claim 3, Howarth et al continues to teach wherein the first inner bar connector and the second inner bar connector attach through a magnetic mechanism 26.
Regarding Claim 7, Howarth et al continues to teach further comprising a first end cap 23 detachably connected to the first distal end, and a second end cap 25 detachably connected to the second distal end (Refer to Fig. 1, the Office considers the end structures to be end caps since it caps the end of the bars).
Regarding Claim 10, Howarth et al continues to teach wherein one or both the first end cap 23 and the second end cap 25 comprise a protective material (The Office takes the position that the material that caps 23,25 are made of are considered protective in so much as it provides protecting of the bars from contacting a floor).
Regarding Claim 21, Howarth et al continues to teach wherein the first inner bar connector and the second inner bar connector attach via at least one of: a latching mechanism and a snapping mechanism 26 (The Office takes the position that the magnetic connection would produce a rapid snap in so much that snap is defined by Merriam-Webster Dictionary as “to close or fit in place with an abrupt movement or sharp sound”).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howarth et al (US 8985130) in view of Ross (US 5029847).
Regarding Claim 2, Howarth et al continues to teach the claimed invention as noted above but fails to teach wherein first bar connector and second bar connector attach through a threaded mechanism. Ross teaches a collapsible bar comprising multiple bars 20-26 connected through a threaded mechanism 50. Ross is analogous with Applicants invention in that they both teach collapsible bars and therefore it would have been obvious to one of ordinary skill in the art to modify the connectors 26-30 of Howarth to be a threaded mechanism since Ross teaches that such mechanism is suitable for connecting together a plurality of bars.
 Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7841353).
Regarding Claim 1, Lee teaches a collapsible mobility bar comprising:       a first inner bar 11 comprising:                   a first internal end 16 comprising a first inner bar connector 16,17 and a first distal end (Refer to annotated Fig. 1 and Figs. 2-4); 
    PNG
    media_image2.png
    608
    425
    media_image2.png
    Greyscale
       a first extendable bar 11 configured to fit within the first inner bar 11, wherein the first extendable bar extends from the first distal end when the collapsible mobility bar is assembled (Refer to Fig. 1);       a second inner bar 11 comprising:                   a second internal end comprising a second inner bar connector 14, wherein the second inner bar connector is configured to detachably connect to the first inner bar 11 connector when the collapsible mobility bar is assembled, and a second distal end (Refer to Figs.2-3 Col ); and        a second extendable bar 11  to configured to fit to the second inner bar 11, wherein the second extendable bar extends from the second distal end when the collapsible mobility bar is extended (Refer to Fig. 1), wherein extension of at least one of: the first extendable bar 11 and the second extendable bar 11 is facilitated by at least one spring 72 (Refer to Fig. 7); and              at least one connecting mechanism 20 continuously extending through the first inner bar 11, the first extendable bar 11, the second inner bar 11, and the second extendable bar 11, wherein the at least one connecting mechanism 34 causes tension between the first inner bar, the first extendable bar, the second inner bar, and the second extendable bar that biases the collapsible mobility bar toward an assembled position when extended (Refer to Figs. 1-7 Col 4 Lines 13-30:” Referring to FIG. 1, the foldable walking stick A is composed of two or more sections of interconnected rods 11, which are pulled and held by the flexible pulling rope 20 that is assembled within the rods 11 to form interconnection between the rods and to enable folding and storing of the foldable walking stick A. In intended operation, the rods 11 are pulled and held by the flexible pulling rope 20 to form a walking stick after interconnection. “).             Lee fails to teach wherein the second extendable bar 11 is configured to fit within the second inner bar 11 (refer to annotated Fig. 1 above). The Office takes the position that it would have been obvious to modify the connectors of the second extendable bar and second inner bar to provide for the connector 16 of the second extendable bar 11 to fit within the second inner bar 11 via connector 16 (Refer to Fig. 2). Such modification would have been a matter of mere rearrangements of parts to switch the connector 16,17 such that the second extendable bar 11 fits within the second inner bar 11 and would have produced the same expected results of connecting the two bar members together and would have been within the knowledge of one of ordinary skill in the art to produce expected results and does not patentably distinguish the invention over prior arts. Refer to MPEP 2144.04 VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7841353) in view of McAteer (US 20200276074).
Regarding Claim 12, Lee teaches the claimed invention in which Lee teaches a pull cable for tensioning a plurality of bar members 11 together but fails to expressly disclose wherein the at least one connecting mechanism 20 comprises an elastic cord. Lenhart teaches a foldable pole comprising a plurality of bar members 3 tensioned together via an elastic cord 10 (Refer to Fig. 1 Paragraph [0019]:” The entire cane is hollow, and is held together by an elastic cord, as noted, that is fastened at each end of the cane.”). McAteer is analogous with Applicants invention in that they both teach collapsible bars and therefore it would have been obvious to modify the connecting cord 20 of Lee to be an elastic cord since McAteer teaches that such cords are suitable for tensioning and holding a plurality of collapsible bar members together and therefore does not patentably distinguish the invention over prior arts.
Allowable Subject Matter
Claims 4-6, 8, 9, 14-20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on 08/12/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Due to amendment to change the scope of the claims a new grounds of rejection has been disclosed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784